Citation Nr: 1223136	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a bilateral elbow disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 1986.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in August 2009.  A transcript of the hearing is of record.  The Veteran also testified before a decision review officer (DRO) at a hearing in January 2009.

The Board remanded these matters for further evidentiary development in October 2009.  After completing the requested actions to the extent possible, the RO continued the denial of each claim as reflected in the January 2011 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The issues of entitlement to service connection for a bilateral shoulder disability and elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise regarding whether the Veteran's current bilateral degenerative arthritis of the knees are related to active military service.

3.  The competent and probative evidence does not demonstrate that the Veteran has a current diagnosis of a bilateral ankle disability at any time during this appeal and the competent and probative evidence shows that the Veteran's limitation of motion of the right ankle is related to a right leg disability that is due to post service injury.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, bilateral degenerative arthritis of the knees were incurred in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2011).  

2.  The criteria for entitlement to service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2011).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).

With respect to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

Regarding the Veteran's service connection claim for a bilateral knee disability, the Board is grating entitlement to service connection for such claim and therefore, the benefits sought on appeal is granted in full with respect to that issue.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, as to the issue of entitlement to service connection for a bilateral knee disability, such error was harmless.  

After careful review of the claims folder, the Board finds a letter dated in March 2007 satisfied the duty to notify provisions prior to the initial unfavorable AOJ decisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the March 2007 letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for a bilateral ankle disability.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  The letter also notified the Veteran how VA determines the disability rating and effective date if his claim is granted.  

With regard to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, a July 2007 VA examination, a transcript of the January 2009 DRO hearing and a transcript of the August 2009 Board hearing.  

The July 2007 VA examination report and August 2007 addendum reflect that the examiner conducted a review of the Veteran's claims file in addition to obtaining oral history and an evaluation of the Veteran with respect to his ankles. The examiner documented in detail the findings of the physical examination and he determined that the Veteran did not have a current bilateral ankle disability. Accordingly, the Board concludes that the examination is adequate for rating purposes. 

In addition, as noted in the Introduction, this issue was previously remanded in October 2009 to obtain outstanding VA treatment records at Beckley, West Virginia VAMC from 1990 to the present and to attempt to obtain private treatment records.  VA treatment records from June 1999 to September 2009 were associated with the claims file.  Private treatment records from Raleigh-Boone Medical Center were also associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the October 2009 remand directives.  See Stegall v. West, 11 Vet. App. 286, 271 (1998).

There is no indication in the file that there are additional relevant records available that have not yet been obtained.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Merits of the Claims for Service Connection
Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eyewitness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  

Furthermore, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

Bilateral Knee Disability

The Veteran claims that his bilateral knee disability is related to military service.  Specifically, the Veteran contends that his current knee disability is related to repetitive jumping from airplanes resulting in injury to his knees.  He asserts that he has had problems with his knees ever since active military service.  

In assessing whether the Veteran is entitled to service connection for a bilateral knee disability, the evidence of record must show that the Veteran currently has that disability.  A May 2010 VA examination report provides a diagnosis of bilateral degenerative arthritis, both knee joints.  Accordingly, the Board finds that the Veteran has a current diagnosis of a bilateral knee disability.

The Veteran's service treatment records reveal that the Veteran sought treatment for bilateral knee pain.  A December 1986 service treatment record shows that the Veteran complained of bilateral knee pain after a fall.  He was diagnosed with contusion.  An October 1986 service treatment record also shows that the Veteran reported left knee pain following a football game.  He was diagnosed with slight left medial collateral ligament strain.  The Veteran's separation examination in October 1986 reveals that the Veteran's lower extremities were clinically evaluated as normal; however, the Veteran was diagnosed with a left knee injury.  Accordingly, the Board finds that there is evidence of bilateral knee injuries during active military service.

With respect to the Veteran's contention that he injured his knees from numerous parachute jumps during active military service, the Board observes that the Veteran's DD Form 214 shows that he is in receipt of the parachutist badge.  Thus, the evidence indicates that the Veteran engaged in parachute jumps during active military service.  The Board notes that 38 U.S.C.A. § 1154(a) (2011) provides that "in each case where a veteran is seeking service-connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence."  Given the vast amount of variables associated with parachute service, there is no cause to doubt that the Veteran may have experienced musculoskeletal injuries to his knees related to parachuting.  The Board finds that the incurrence of a bilateral knee injury would be consistent with the circumstances and conditions of a service member in receipt of the parachute badge. 

Regarding the issue of whether the Veteran's current diagnosis of bilateral degenerative arthritis of the knees is related to an injury or event in service, the record contains two positive opinions.  A July 2007 VA examination report initially determined that on examination the Veteran had bilateral knee arthritis due to repetitive jumping from the airplane when he was in active service.  As a result, he developed wear and tear, leading to degeneration.  Thereafter, the examiner reviewed his previous examination and consulted with the radiologist and he determined that the Veteran has subjective bilateral knee pain which is not due to arthritis.  The same VA examiner conducted another examination of the Veteran in March 2009 and determined that there was no evidence of a current bilateral knee condition and the left knee strain and right knee contusion documented in service were acute and self limited conditions and are not evidence of a chronic bilateral knee disability.  The Veteran underwent another VA examination in May 2010 from the same VA examiner as in July 2007 and March 2009.  The examiner noted that an MRI conducted in September 2009 showed minimal degenerative changes of the bilateral knees.  The examiner determined that the Veteran's bilateral degenerative arthritis of the knees is at least as likely as not the result of an in-service event during his period of military service.  The examiner noted that he carefully reviewed the service treatment records.  He explained that the Veteran had repetitive bilateral knee injury and he received treatment for his bilateral knees when he was in active service.  The examiner also noted that the Veteran has had chronicity of bilateral knee pain since service.  The Board finds that the examiner's opinion is probative as he reviewed the claims file, physically evaluated the Veteran and provided an explanation for his opinion based on the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).   Furthermore, the record contains an opinion from the Veteran's VA physician in September 2009, which notes that the Veteran has degenerative joint disease of the knee joints and that these changes are consistent with the Veteran's history of multiple paratrooping jumps or trauma as those described by the Veteran.  It appears that the physician did not review the Veteran's claims file; however, it was based on a history reported by the Veteran that is not contradicted by the evidence of record and that the Board has found credible.  Thus, the Board also finds that this opinion is probative and persuasive with respect to the issue of whether the Veteran's current diagnosis of degenerative arthritis of the bilateral knees is related to active military service.  

After a careful review of the evidence to include the aforementioned medical opinions, the Board concludes that the evidence of record is at least in equipoise regarding the issue of whether the Veteran's current bilateral degenerative arthritis of the knees is related to active military service.  As such, the Board resolves any reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102.  Accordingly, the Board finds that entitlement to service connection for bilateral degenerative arthritis of the knees is warranted.    

Bilateral Ankle Disability

The Veteran contends that he has a current bilateral ankle disability related to active military service.  Specifically, he asserts that his bilateral ankle disability is due to repetitive jumping from airplanes.

In assessing whether the Veteran is entitled to service connection for a bilateral ankle disability, the Board must first determine whether the Veteran has the claimed disability.  A VA treatment record dated in February 2007 reveals that the Veteran complained of bilateral ankle pain since being discharged from the military where he performed over 80 jumps while with the 82nd Airborne Division.  He had normal range of motion.  The nurse practitioner diagnosed the Veteran with degenerative joint disease.  However, it appears that the diagnosis of degenerative joint disease was based on the history provided by the Veteran and not on any physical finds as the Veteran had normal range of motion and the Veteran was not provided with x-rays of the ankle.  A VA examination of the Veteran's joints in July 2007 shows that the Veteran had mild tenderness of the right ankle and no tenderness of the left.  Range of motion of the left ankle was normal.  Dorsiflexion of the right ankle was limited.  The VA examiner attributed the restriction in the range of motion of the right ankle to a right lower leg injury from a history of an electrocution volt injury.  He concluded that the Veteran did not have a bilateral ankle disability.  The Board finds that the medical opinion of the July 2007 VA examiner to be more probative than the diagnosis in the February 2007 VA treatment record,  because the examiner reviewed the claims file and x-rays of the bilateral ankles and he was aware of the Veteran's post-service electrocution injury.  The Board recognizes that the Veteran and his wife indicate that he has had bilateral ankle pain since active military service.   However, pain without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current medical diagnosis of a bilateral ankle disability.  

The only other evidence of record supporting a finding of a current diagnosis of a bilateral ankle disability consists of lay statements from the Veteran and his wife.  Lay persons can provide an eyewitness account of a Veteran's observable symptoms.  Caldwell, 1 Vet. App. at 469.  In this case, the Veteran and his wife are competent to report symptoms of bilateral ankle pain.  Nonetheless, they are not competent to report that the Veteran has a specific diagnosis of a bilateral ankle disability, because that assessment does not involve a simple diagnosis.  Therefore, the Veteran's statements that he has a bilateral ankle disability have no probative value because he is not competent to offer medical opinions as to specific diagnoses that require special knowledge.  See Espiritu, 2 Vet. App. at 494-95.

Based on the foregoing, the Board concludes that the preponderance of the evidence shows that the Veteran does not have a current diagnosis of a bilateral ankle disability.  In order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of diagnosis of a bilateral ankle disability, service connection may not be granted for the claimed disability.  See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  As no diagnosis has been shown for the issue on appeal, the Board concludes that service connection for a bilateral ankle disability is not warranted.  


ORDER

Entitlement to service connection for bilateral degenerative arthritis of the knees is granted.

Entitlement to service connection for a bilateral ankle disability is denied.


REMAND

Unfortunately, the Board finds that another remand is necessary for further development prior to adjudicating the remaining claims on appeal.  

The Veteran was provided with two VA examinations in February 2007 and March 2009 to evaluate his bilateral shoulder disability.  The examiner in February 2007 diagnosed the Veteran with arthritis of the bilateral shoulders based on clinical evidence of restricted range of motion even though x-rays of the shoulder joints appeared to be normal.  See February 2007 VA examination and March 2007 addendum.  The same examiner evaluated the Veteran in a March 2009 VA examination and determined that the Veteran had rotator disease/impingement syndrome of both shoulders.  It is unclear whether the diagnosis of rotator disease/impingement syndrome of the bilateral shoulders replaces the examiner's prior diagnosis of arthritis in February 2007 or that the Veteran has rotator disease/impingement syndrome in addition to arthritis of the bilateral shoulders.  Furthermore, the March 2009 VA examiner provided a negative opinion with respect to whether the rotator disease/impingement syndrome was related to active military service.  The examiner's rationale only focused on the documented diagnosis of left shoulder strain and right shoulder muscle strain in service.  He did not address the Veteran's lay statements of continuity of bilateral shoulder pain since military service or his contention that his bilateral shoulder pain is due to multiple parachuting jumps and wearing heavy combat equipment (to include heavy backpacks and weapons) during combat jumps.  Based on the foregoing, the Board finds that the Veteran should be provided with another VA examination and opinion.

The Veteran contends he has a current bilateral elbow disability as a result of landing injuries from parachuting during active military service.  A February 2007 VA treatment record shows that the Veteran complained of pain in the elbows (among other joint pain) since being discharged from the military.  He also informed the nurse practitioner that he was in 82nd airborne division and that he performed over 80 jumps while in service.  Although the Veteran's range of motion of the elbows (as well as other joints examined) was normal, the Veteran was diagnosed with degenerative joint disease.  The record does not specify if that diagnosis applies to a specific joint or all of the joints that the Veteran complained of pain.  Nonetheless, it appears that the Veteran's bilateral elbows may have been diagnosed with degenerative joint disease.  The Veteran was provided with a VA examination in July 2007.  Physical evaluation of the Veteran's elbows appeared to be normal.  The Board notes that in the diagnosis section of the examination report, the examiner did not provide a diagnosis of the Veteran's bilateral elbows or state that the Veteran did not have an elbow disability.  The examiner also did not address the elbows in the opinion section.  Therefore, the Board finds that the July 2007 VA examination is inadequate for rating purposes and the Veteran should be provided with another VA examination to evaluate his service connection claim for a bilateral elbow disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the Veteran's service connection claims of a bilateral shoulder disability and bilateral elbow disability.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies and tests deemed necessary should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following question(s):

a. Whether the Veteran has a bilateral elbow disability and if so, whether it is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service to include from parachuting.  

b. Whether the Veteran has bilateral arthritis of the shoulder, rotator cuff disease/impingement syndrome or any other bilateral shoulder disability and if so, whether it is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service to include any symptomatology shown in service and as a result from parachuting and carrying heavy gear (including backpacks and weapons) during combat jumps. 

The examiner should provide a complete explanation for all conclusions reached.  In addition, the examiner should discuss the Veteran's statements of continuity of symptomatology of bilateral elbow and/or shoulder pain since active military service as part of his or her rationale.

2. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for a bilateral shoulder disability and a bilateral elbow disability.  If any benefits sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


